In a proceeding to confirm an arbitration award, in which the City of Newburgh cross-moved to vacate the said award, the city appeals from so much of a judgment of the Supreme Court, Orange County, entered April 12, 1977, as (1) with a certain exception, granted the application and (2) denied its cross motion. The appeal brings up for review so much of an order of the same court, entered May 17, 1977, as, upon reargument, adhered to the original determination. Appeal from the judgment dismissed *581as academic, without costs or disbursements. The judgment was superseded by the order made upon reargument. Order affirmed insofar as reviewed, without costs or disbursements. Special Term properly concluded that there are no statutory grounds for vacating the arbitrator’s award (see CPLR 7511, subd [b]). We have considered the other contentions raised by the appellant and find them to be without merit (cf. Matter of Patrolmen’s Benevolent Assn, of Newburgh [City of Newburgh], 55 AD2d 934). Hopkins, J. P., Latham, Shapiro and Mollen, JJ., concur.